













PLANTRONICS, INC. AMENDMENT TO EMPLOYMENT AGREEMENT


This amendment (the “Amendment”) is made and entered into by and between Joseph
B.
Burton (“Executive”) and Plantronics, Inc., a Delaware corporation (the
“Company”), effective as of June
15, 2018 (the “Amendment Effective Date”).


W I T N E S S E T H:


WHEREAS, the Company and the Executive previously entered into an Employment
Agreement, dated October 2, 2016 (the “Employment Agreement”);


WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) believes it is in the best interests of the Company and its
stockholders to enhance the terms and conditions on which Executive will receive
severance in the event that Executive separates from service with the Company
and its affiliates under the circumstances set forth in this Amendment.


WHEREAS, the Company and the Executive desire to amend the Employment Agreement
in as provided herein.


NOW, THEREFORE, the parties hereby agree as follows:


1. On and after the Amendment Effective Date, Section 8 of the Employment
Agreement shall be replaced in its entirety with the following:


8. Severance Benefits.


(a) Termination Outside the Change of Control Period. If, outside the Change of
Control Period, the Company or its Affiliates terminate Executive’s employment
with the Company or its Affiliates, respectively, other than for Cause, death or
Disability, or Executive resigns from such employment for Good Reason, then,
subject to Section 9, Executive will receive the following severance benefits:


(i) Cash Severance. Executive will receive (i) continuing payments of severance
pay at a rate equal to Executive’s then-current Base Salary for twenty-four (24)
months from the date of Executive’s termination of employment, which will be
paid in accordance with the schedule set forth in Section 9(b) and the Company’s
normal payroll practices and be subject to the usual, required withholding, and
(ii) a lump sum cash payment, to be made on the first regular payroll date
following sixty (60) days after the date of termination, equal to 100% of
Executive’s annual target incentive bonus for the year in which the termination
of employment occurs or, if Executive’s target incentive bonus has not yet been
established for the year, the prior year’s target incentive bonus (in each case,
less applicable withholding taxes) (the “Bonus Payment”). For the avoidance of
doubt, the Bonus Payment shall be in lieu of, not in addition to, any annual
bonus to which Executive would otherwise become entitled for performance during
the year in which the termination of employment occurs.


(ii) COBRA. Executive will receive a lump sum cash payment in an amount equal to
the monthly COBRA premium that the Executive would be required to pay to
continue her or his group health coverage as in effect on the date of her or his
termination for herself or himself and her or his eligible dependents,
multiplied by twenty-four (24), which payment will be made less applicable
withholdings and regardless of whether the Executive elects COBRA continuation
coverage.





--------------------------------------------------------------------------------
















(iii) Outplacement. The Company will provide reasonable and customary
outplacement assistance to Executive at the Company’s cost for twenty-four (24)
months following termination of employment.


(iv) Equity Awards. Any equity awards (including, without limitation, any awards
of stock options, restricted stock, restricted stock units, and/or performance
shares or units that have been granted, whether vested or unvested) outstanding
as of the date of such termination will vest in full as to 50% of the unvested
portion of the award (at the target level for any such awards that have
performance goals).


(b) Termination without Cause or Resignation for Good Reason within the Change
of Control Period. If, in connection with a Change of Control or within the
Change of Control Period, the Company or its Affiliates terminate Executive’s
employment with the Company or its Affiliates, respectively, other than for
Cause, death or Disability, or Executive resigns from such employment for Good
Reason, then, subject to Section 9, Executive will receive the following
severance benefits from the Company:


(i) Cash Severance. A lump sum severance payment equal to (A) two hundred
percent (200%) of Executive’s Base Salary, with such amount calculated based on
Executive’s Base Salary as of the termination date (or if higher, as of
immediately prior to the Change of Control), plus (B) two hundred percent (200%)
of the higher of (1) Executive’s Target Bonus as in effect for the fiscal year
in which the Change of Control occurs or (2) Executive’s Target Bonus as in
effect for the fiscal year in which Executive’s termination of employment
occurs, plus (C) a lump sum payment equal to that prorata portion or all of
Executive’s annual target incentive bonus that Executive has earned but has not
yet been paid (disregarding the requirement that the participant must have been
employed by the Company as of the date of payment to earn any portion of or all
of his annual incentive bonus). Severance payable pursuant to this Section
8(b)(i) will paid in accordance with the schedule set forth in Section 9(b).


(ii) COBRA. Executive will receive a lump sum cash payment in an amount equal to
the monthly COBRA premium that the Executive would be required to pay to
continue her or his group health coverage as in effect on the date of her or his
termination for herself or himself and her or his eligible dependents,
multiplied by twenty-four (24), which payment will be made less applicable
withholdings and regardless of whether the Executive elects COBRA continuation
coverage.


(iii) Equity Awards. One hundred percent (100%) of Executive’s then unvested
Equity Awards will become vested in full and in the case of stock options and
stock appreciation rights, will become exercisable. In the case of Equity Awards
with performance-based vesting, all performance goals and other vesting criteria
will be treated as set forth in Executive’s Equity Award agreement governing
such Equity Award.


(c) Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company or its Affiliates terminates (i) voluntarily by Executive (other
than for Good Reason) or (ii) for Cause by the Company, then Executive will not
be entitled to receive severance or other benefits except for those (if any) as
may then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company.


(d) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing severance and benefits plans and practices or pursuant
to other written agreements with the Company.





--------------------------------------------------------------------------------
















(e) Accrued Compensation. For the avoidance of any doubt, in the event of a
termination of Executive’s employment with the Company or its Affiliates,
Executive will be entitled to receive all accrued but unpaid vacation, expense
reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.


(f) Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company or its Affiliates, the provisions of this Section 8 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company may otherwise be entitled, whether at law, tort
or contract, in equity.


2. On and after the Amendment Effective Date, Subsection 11(b) (definition of
“Cause”) of the
Employment Agreement shall be replaced in its entirety with the following:


Cause. “Cause” means (i) Executive’s willful failure (other than as a result of
any physical or mental impairment that could reasonably be expected to result in
Executive’s Disability) (A) to comply with the Company’s policies and practices
applicable to the Company’s employees in similar job positions or to the
Company’s employees generally or (B) to follow the reasonable instructions of
the Board; (ii) Executive’s engaging in willful misconduct which is demonstrably
and materially injurious to the Company; (iii) Executive’s committing a felony,
an act of fraud against, or the misappropriation of property belonging to the
Company; or Executive’s breaching in any material respect the terms of this
Agreement or the Inventions Agreement between Executive and the Company.


3. Except as set forth above, the COC Employment Agreement is not otherwise
modified or amended hereby and remains in full force and effect.














[signature page follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of October 2, 2018.


COMPANY PLANTRONICS, INC.




By: /s/ Greggory Hammann
Greggory Hammann


Title: Chair Compensation Committee




EXECUTIVE By: /s/ Joseph B. Burton
Joseph B. Burton
                            
Title: Chief Executive Officer
















































































[Signature Page to Amendment to Burton Employment Agreement]





